Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 1 of 57 PageID #: 44559




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 UNITED STATES OF AMERICA,                                         :
                                                                   :
                   Plaintiff,                                      :
                                                                   :
          -and-                                                    :
                                                                   :
 THE VULCAN SOCIETY, INC., for itself and on                       :
 behalf of its members, JAMEL NICHOLSON, and                       :
 RUSEBELL WILSON, individually and on behalf of a:
 subclass of all other victims similarly situated seeking :
 classwide injunctive relief,                                      :   07-cv-2067 (NGG) (RLM)
                                                                   :
 ROGER GREGG, MARCUS HAYWOOD, and
                                                                   :
 KEVIN WALKER, individually and on behalf of a
                                                                   :
 subclass of all other non-hire victims similarly
                                                                   :
 situated; and
                                                                   :
 CANDIDO NUÑEZ and KEVIN SIMPKINS,                                 :
 individually and on behalf of a subclass of all other :
 delayed-hire victims similarly situated,                          :
                                                                   :
                   Plaintiff-Intervenors,                          :
                                                                   :
          -against-                                                :
                                                                   :
 THE CITY OF NEW YORK,                                             :
                                                                   :
                                              Defendant.           :
 ------------------------------------------------------------------x

           MONITOR’S THIRTY-SECOND PERIODIC REPORT TO THE COURT
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 2 of 57 PageID #: 44560




                                                   TABLE OF CONTENTS

 I.     Executive Summary ............................................................................................................ 1

 II.    Recruitment and Attrition Mitigation ................................................................................. 7

        A.         Candidate Processing .............................................................................................. 8

                   1.          Candidate Processing to Date and FDNY Demographics .......................... 8

                   2.          CPAT Testing Dispute .............................................................................. 10

                   3.          Plans for the Resumption of Processing ................................................... 10

        B.         Attrition Mitigation ............................................................................................... 11

                   1.          Initiatives Connected to the Resumption of Processing ........................... 11

                   2.          Long-Range Plans ..................................................................................... 19

                   3.          Use of Data in Attrition Mitigation Initiatives .......................................... 20

        C.         Analyses of the Exam 7001 Recruitment Campaign ............................................ 21

                   1.          City’s After Action Report and Cost-Effective Report............................. 22

                   2.          Further Recruitment Analyses Requested by the Monitor and the
                               Other Parties.............................................................................................. 23

                   3.          The Monitor’s Data Requests ................................................................... 24

        D.         Assignment Issues................................................................................................. 25

        E.         Working Group ..................................................................................................... 27

 III.   EEO ................................................................................................................................... 28

        A.         EEO Staffing ......................................................................................................... 28

        B.         Policies, Messaging, and Training ........................................................................ 29

                   1.          EEO Messaging ........................................................................................ 30

                   2.          CDIO Messaging ...................................................................................... 32

        C.         Compliance and Accountability ............................................................................ 34

                   1.          Officer Performance Evaluations.............................................................. 34

                   2.          “Workplace Professionalism” Reporting ................................................. 38


                                                                      i
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 3 of 57 PageID #: 44561




                  3.         Climate Survey.......................................................................................... 39

        D.        Inspections and Investigations .............................................................................. 41

                  1.         Inspections ................................................................................................ 41

                  2.         Review and Recommendations Regarding Investigations........................ 42

                  3.         Monitor Report on EEO Investigations .................................................... 44

                  4.         EEO Database ........................................................................................... 45

 IV.    Medical Exam-Related Issues ........................................................................................... 46

        A.        Stairmill Test......................................................................................................... 46

                  1.         Validation Study and Technical Report .................................................... 46

                  2.         Retesting of Certain Candidates................................................................ 48

        B.        Medical Exam Attrition Mitigation ...................................................................... 49

        C.        Medical Exam Messaging ..................................................................................... 51

 V.     Character Screening by the CID and PRB ........................................................................ 52

 VI.    Firefighter Exam ............................................................................................................... 53

 VII.   Additional Issues............................................................................................................... 54




                                                                   ii
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 4 of 57 PageID #: 44562




 I.     Executive Summary

        This report summarizes activities relating to compliance by the City of New York (the

 “City”) with the Modified Remedial Order during the period from November 2, 2020, the date of

 the Monitor’s Thirty-First Periodic Report (Dkt. # 1990), to January 31, 2021. The report also

 summarizes activities relating to the implementation of the Parties’ settlement of Plaintiffs-

 Intervenors’ disparate treatment claims (the “Disparate Treatment Settlement”), which the

 Parties agreed would fall within the Monitor’s authority as defined in the Modified Remedial

 Order. See Stipulation and Order dated June 5, 2015 (Dkt. # 1599); see also Memorandum &

 Order dated June 5, 2015 (Dkt. # 1598) at 10.

        Since the last report, COVID-19 has continued to impact the City’s efforts to achieve

 compliance with the Modified Remedial Order. Nevertheless, the City has been able to resume

 work in a number of important areas, though not at full capacity. Most notably, in January 2021,

 the City resumed limited processing for candidates on the Exam 7001 eligible list (the rank-

 ordered list from which candidates are called into the hiring process) – with a view to appointing

 two Fire Academy classes in 2021, each of which is expected to have slightly less than half the

 usual number of probationary firefighters.

        With the resumption of candidate processing, it is more important and more pressing than

 ever for the City to formulate and implement sound plans (both short-term and long-term) for

 communicating with candidates and keeping them engaged and prepared. Similarly, now that

 the City’s data analysis teams are able to resume at least some work on Monitorship projects, the

 Monitor expects that long-delayed and time-sensitive projects (including the climate survey and

 analyses of the Exam 2000 and 7001 recruitment campaigns, which are critical for planning for

 the next campaign) will be completed in an expeditious and timely fashion. The Monitor plans
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 5 of 57 PageID #: 44563




 to work closely with the Parties to establish a timeline for the completion of essential projects

 and the development of plans for the next campaign.

        In Part II of this report, the Monitor discusses activities relating to the City’s recruitment

 and hiring of candidates from the Exam 7001 list. As noted above, the City has recently

 announced plans to call two reduced-size Academy classes in 2021, the first of which is

 anticipated to begin in May. The City has invited some 300 candidates (all of whom had passed

 the Candidate Physical Ability Test (“CPAT”) before the pandemic) to commence or complete

 the post-CPAT stages of processing, including intake by the Candidate Investigation Division

 (“CID”), medical and psychological screening, and character review. In light of the time frame

 and the disproportionate impact of COVID-19 on communities of color, before approving the

 resumption of processing under Paragraph 16 of this Court’s Modified Remedial Order, the

 Monitor required the City to take steps (some of which build on existing initiatives) to ensure

 that non-traditional candidates are provided with the information, guidance, and resources they

 need to navigate and prepare for the remaining phases of screening. Relatedly, the Monitor has

 also continued to urge the City to formulate a comprehensive, long-range candidate

 communications plan to inform and continue to maintain interest among groups of candidates

 who are still waiting to be called by the City, with messages tailored to differently situated

 groups of candidates depending on the length of their expected waits. In addition to these

 developments, the City has also indicated that it is likely to ask for the Monitor’s approval to

 extend the life of the Exam 7001 list by one year, although a final decision on the extension has

 not yet been reached.

        Part II also reports on the Monitor’s continuing efforts to ensure that the City performs

 appropriate data analyses to inform its attrition mitigation efforts for Exam 7001 candidates, and




                                                   2
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 6 of 57 PageID #: 44564




 that it conducts an appropriate retrospective evaluation of the Exam 7001 and Exam 2000

 recruitment campaigns to inform the FDNY’s plans for the next campaign. Before the pandemic,

 the City prepared reports analyzing recruitment efforts and patterns of attrition; but those reports

 did not adequately cover important aspects of the analysis, such as cost benefit analysis and the

 identification of recruitment factors and candidate characteristics that tend to be predictive of

 success in the FDNY hiring process. The City’s own efforts to implement recommended

 improvements in these analyses remain on hold because its data analysis teams have been

 assigned substantially full-time to COVID-related projects. But at the October 13, 2020 status

 conference, the City agreed that it would be helpful for the Monitor to assist with this project,

 and shortly thereafter the City agreed to send the Monitor data, initially requested in June 2020,

 that would enable the Monitor to perform at least some of the analyses. The City produced a

 first tranche of the requested data on December 18, 2020 and indicated it would produce the

 remainder of the requested data on a rolling basis, and it has now advised the Court and Monitor

 that the City expects to complete production by mid-February.

        Part III of the report discusses activities relating to the FDNY’s EEO function. The most

 notable development in this area since the last periodic report is the City’s resumption of work

 on the analysis of the EEO climate survey, which was administered to the FDNY firefighter

 workforce in the fall of 2019. Work on the analysis had begun as of February 2020 – involving

 cooperative efforts by the City, the Monitor, and the other Parties. But the survey analysis was

 suspended in March 2020 because of the pandemic. On October 14, 2020, the City circulated a

 revised analytical plan, which includes fewer opportunities for collaboration, but which the City

 feels will be more streamlined and yield a quicker result. The City has committed to provide

 opportunities for the Monitor and other Parties to have input at decision-making points; and one




                                                   3
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 7 of 57 PageID #: 44565




 such discussion already occurred in December 2020, with further communications scheduled this

 month. The City reports that, barring any further pandemic-related urgencies, it expects the

 analysis to be finalized by June 2021.

          Part III also reports on recent EEO messaging and compliance initiatives. Recent EEO-

 related communications include a training video reinforcing the Department’s prohibition on the

 use of firefighting equipment against civilians during operations in circumstances of civil unrest

 and a Department Order (issued shortly before the recent election) reminding members of the

 need for restraint and civility in expressions of political opinion. In recent communications with

 the chain of command, the EEO Office and the Department have also reminded officers of the

 need to remain vigilant in identifying and reporting evidence of EEO violations or conduct that

 may tend to undermine EEO climate. As previously reported, the Monitor has encouraged the

 City to develop long-term EEO messaging plans even in advance of results from the climate

 survey, which the City has stated it plans to take into account when formulating its messaging

 plans.

          In another area relating to EEO compliance and accountability, the Monitor has

 continued to review and make recommendations regarding the City’s implementation of the EEO

 metric for officer performance reviews. As previously reported, on October 23, 2020, the City

 produced to the Monitor data covering most of the officer evaluations from the 2019 cycle,

 which was the first cycle since the introduction of the EEO metric to cover a full year of officer

 performance and to include evaluations for all company officers. However, the City has not yet

 completed production. Once the production is complete, the Monitor will review and analyze the

 data and cross-reference it with other materials, including records of EEO investigations, to

 assess how the performance review system captures EEO performance and whether it reflects




                                                  4
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 8 of 57 PageID #: 44566




 input from the EEO Office in all appropriate cases. In related discussions, the Monitor has also

 communicated suggestions to the City regarding its guidelines for identifying EEO investigations

 that may implicate management practices, and suggested some modifications to ensure the

 guidelines reach all instances where evidence might indicate a failure of supervision by company

 officers. The Monitor also expects to offer further recommendations for the performance review

 process once production of materials from the 2019 cycle is complete and the materials have

 been reviewed.

        Part III also reports on the Monitor’s continuing efforts to evaluate the FDNY’s EEO

 investigative practices and oversee the implementation of Monitor recommendations for their

 improvement. As previously reported, on October 22, 2020, in its latest response to Monitor

 recommendations and requests, the City produced new and updated training materials, guidance

 documents, and forms related to the Monitor’s recommendations, and provided some further

 clarifications on specific steps taken to implement them. The Monitor responded with comments

 on the new materials on January 21, 2021. The Monitor will continue to discuss its

 recommendations with the City, and it will continue to review EEO investigative materials to

 confirm that reforms are effectively implemented. Since mid-2020, in addition to receiving City

 productions of investigative files from completed investigations (pursuant to a standing request),

 the Monitor has received weekly updates and offered comments on current and recently

 completed investigations on conference calls with the City.

        The Monitor has also continued discussions with the City and the other Parties regarding

 EEO inspections. Regular inspections by the EEO Office have been suspended since the onset of

 the pandemic, and the Monitor and the other Parties have repeatedly encouraged the City to find

 a way to perform this essential function. The City is considering the possibility of conducting




                                                 5
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 9 of 57 PageID #: 44567




 virtual inspections or having officers (rather than EEO personnel) perform inspections

 temporarily using an EEO checklist; and it has issued oral directives reminding company officers

 of their responsibility to ensure that firehouses are compliant with EEO regulations. But no

 alternative system of EEO inspections has yet been established. At the January 13, 2021 status

 conference, the Court directed that regular in-person inspections should resume as soon as they

 can be performed safely.

           Part IV reports on efforts to reduce disparate impact on Black and Hispanic candidates in

 outcomes of the Medical Exam and to ensure that the FDNY’s medical screening process is job-

 related and otherwise compliant with applicable laws.

           As recounted in previous reports, following allegations of disparate impact in the

 stairmill component of the FDNY medical examination, the City conducted a study to develop a

 new test, and considered input from the Monitor, the other Parties, and their experts. The Fire

 Department’s Bureau of Health Services (“BHS”) began using the new stairmill test on October

 17, 2019. The City agreed to provide the opportunity for candidates to be tested using the new

 stairmill test if they were reserved or disqualified by the old stairmill test and not otherwise

 disqualified. Retesting, which began prior to the pandemic, will resume soon in connection with

 candidate processing for the May 2021 Academy class. The City will continue to analyze data

 and provide updates about the results of this ongoing initiative. Part IV also reports on candidate

 attrition and the City’s ongoing obligation to assess the other components of the medical

 screening (e.g., stairmill, pulmonary function testing) and review outcomes for possible disparate

 impact.

           Part V reports on continuing efforts by the Monitor and the Parties to devise and agree

 upon the proper approach for analyzing the impact of the FDNY’s character review process




                                                    6
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 10 of 57 PageID #: 44568




  (conducted by the Candidate Investigation Division (“CID”) and the Personnel Review Board

  (“PRB”)) on candidates from different demographic groups. As discussed in prior reports,

  following the adoption and subsequent revisions of written guidelines by the City, the Parties and

  the Monitor have continued to discuss the character review process, data showing outcomes of

  the process, and disputes over the existence and significance of disparities in referrals and

  outcomes. On January 5, 2021, the Monitor circulated a memorandum to the Parties

  summarizing proposals, outstanding issues, and questions relating to the analyses of the character

  review process. The Monitor plans to convene a call with the Parties to discuss and attempt to

  resolve remaining disagreements regarding the appropriate endpoints, available data, and

  parameters of relevant analyses.

         Part VI discusses the Exam 7001 Technical Report produced by the City’s testing

  experts, PSI Services LLC (“PSI”), which describes the development, administration, and

  analysis of the results of Exam 7001 (the open competitive exam given in September and

  October 2017).

         Part VII lists a range of additional issues addressed by the Monitor and the Parties during

  the period covered by this report.

  II.    Recruitment and Attrition Mitigation

         For the past several months, until recently, the processing of entry-level firefighter

  candidates was suspended for reasons related to COVID-19. In December 2020, the City

  advised the Monitor and the other Parties that it had decided to resume processing beginning in

  January 2021 for a limited number of candidates, and it plans to appoint two Fire Academy

  classes (of reduced size) this year, with the first anticipated to begin in May.




                                                    7
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 11 of 57 PageID #: 44569




         Especially given the impact of COVID-19 on communities of color, the resumption of

  processing, while a welcome development, may present new challenges for non-traditional

  candidates. This Court and the Monitor have urged the City to ensure that these candidates are

  as fully informed and prepared as possible, both for the May Academy class and for future

  classes. During the pandemic, the City has engaged in outreach activities to candidates on the

  Exam 7001 list as described below, and the Monitor and other Parties have encouraged the City

  to undertake additional initiatives.

         Data from the earlier, pre-COVID, rounds of candidate processing provided initial

  indications that some phases of the candidates screening process continue to produce a disparate

  impact adverse to Black and Hispanic candidates. See Monitor’s Twenty-Ninth Periodic Report

  (Dkt. # 1966) at 13, 79 (regarding the CPAT and the Medical Exam). The Monitor continues to

  review the City’s activities to ensure that it complies with its obligation under Paragraph 19 of

  the Modified Remedial Order, under which the City must “with reasonable diligence, take all

  steps necessary to eliminate all policies and procedures that are not job related or required by

  business necessity and either have a disparate impact on black and Hispanic firefighter

  candidates or perpetuate the effects of said disparate impact.”

         A.      Candidate Processing

                 1.      Candidate Processing to Date and FDNY Demographics

         Before the City’s recent decision to resume processing, the screening of entry-level

  firefighter candidates had remained suspended for almost a year because of COVID-19 demands.

  See Monitor’s Thirty-First Periodic Report at 7-8; Monitor’s Thirtieth Periodic Report (Dkt. #

  1976) at 9; Monitor’s Twenty-Ninth Periodic Report at 4. Accordingly, there have been no

  recent Academy classes that would impact the demographic composition of the FDNY as a




                                                   8
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 12 of 57 PageID #: 44570




  whole. As reported by the City on January 25, 2021, the FDNY force of 8,015 firefighters is

  now 10% African-American and 16.4% Hispanic.

         The Monitor and the Parties have continued to discuss queries from Plaintiffs-Intervenors

  and the United States regarding the eligible list, including questions regarding claims for bonus

  points and adjustment of list numbers. The queries arise in part from the Parties’ interest in

  monitoring whether particular demographic groups were unable to prove their New York City

  residency. The City has indicated that complete responses to Plaintiffs-Intervenors’ and the

  United States’ questions are delayed because the City’s data analysis teams remain largely

  devoted to COVID-related projects.

         While candidate processing was paused, the City communicated with candidates on the

  Exam 7001 list about the suspension. The City also conducted eight fitness-oriented “Webex”

  conferences for all candidates between September 2 and December 8, 2020. Black and Hispanic

  candidates were encouraged to attend by email and text, and, in November, by phone calls to

  those who had not yet attended a session. Participation data from the conferences in November

  and December indicates that 22 of 67 Black invitees (33%), 23 of 117 Hispanic invitees (20%),

  and 46 of 325 white invitees (14%) attended at least one of those sessions.

         In recent months, the Monitor and the Parties have also continued to discuss some

  remaining questions regarding Plaintiffs-Intervenors’ suggestion that the City make use of a

  texting platform to facilitate standardized, interactive responses to candidates who reply to bulk

  texts from the City. In response to Plaintiffs-Intervenors, after a series of exchanges, the City

  has arranged for those who respond to broadcast texts to receive automatic replies containing

  contact information to which they should direct any questions or follow-up communications. For




                                                   9
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 13 of 57 PageID #: 44571




  the longer term, the City has stated that it intends to set up a texting system that can be used to

  receive and reply to candidate responses.

                  2.      CPAT Testing Dispute

          On January 19, 2021, the Monitor filed its recommendation regarding the Plaintiffs-

  Intervenors’ and the United States’ requests for a finding that the City violated two provisions of

  the MRO in connection with its planning for and scheduling of CPAT testing for Exam 7001

  candidates. The Parties have been granted an extension of time for any objections to the

  Monitor’s request, which are now due February 8, 2021.

                  3.      Plans for the Resumption of Processing

          After notifying the Monitor and the other Parties in early December 2020 that it hoped to

  resume candidate processing, the City circulated a more detailed account of its plans on

  December 18, along with a set of draft documents and candidate communications for use in the

  renewed screening process. All parties reviewed and commented on those communications, and

  the City has begun contacting candidates using the agreed upon materials.

          A group of about 300 candidates has been invited to resume active processing, all of

  whom have previously taken and passed the CPAT. 1 The group includes approximately 16%

  Black candidates and 22% Hispanic candidates. 2 The FDNY will require all or nearly all of the


  1
    In recent communications, the City has also advised the Monitor and the other Parties of efforts to reach
  out to the candidates who previously failed to report to some phases of the screening process or declined
  to continue, so as to invite them to rejoin the process. As reported by the City on January 12, 12 of 78
  Black candidates, 13 of 109 Hispanic candidates, and 13 of 113 white candidates invited to rejoin the
  process had done so. Of the candidates that rejoined the list, six of the Black candidates, seven of the
  Hispanic candidates, and nine of the White candidates have list numbers that are eligible for consideration
  for the Spring 2021 class.
  2
   Figures provided by the City on December 14, 2020 included 50 Black candidates and 66 Hispanic
  candidates out of a total of 303 candidates.




                                                      10
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 14 of 57 PageID #: 44572




  candidates to take or repeat the full medical examination, pursuant to a policy that requires

  results of medical screening to be less than one year old. Virtually all candidates will also be

  required to submit updated personal information, and some candidates may need to be referred to

  and reviewed by the PRB based on the fully updated information in their criminal and

  employment histories.

          Candidates who cannot resume processing immediately, or who believe they cannot

  prepare in time for the Medical Exam or the Academy itself, may decline appointment and

  resume the process at a later point in the life of the Exam 7001 eligible list; and the Monitor has

  encouraged the City to ensure that candidates are aware of this option, and that it keeps track of

  declinations as part of its analysis of candidate attrition. 3 Although a final decision has not yet

  been made, the City has also indicated that it is likely to request Monitor approval to extend the

  term of the Exam 7001 list by a year, which will provide candidates with some additional

  flexibility in returning to the screening process. With the extension, the City has said it would

  hope to make up (in part) for the two missed classes (and the two planned smaller classes) from

  Exam 7001 by adding two classes at the end of the term of the list.

          B.      Attrition Mitigation

                  1.      Initiatives Connected to the Resumption of Processing

          The City requested the Monitor’s approval for the resumption of processing and the draft

  materials under Paragraph 16 of the MRO. The Monitor approved the City’s request, subject to

  certain additional conditions, on January 15, 2021. The Monitor’s conditions are primarily

  directed at ensuring that resources are provided for Black and Hispanic candidates in the hiring

  3
   Candidates who fail their first stairmill attempt in the Medical Exam may, as always, re-take the test or
  decline appointment and resume processing at a later date.




                                                      11
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 15 of 57 PageID #: 44573




  process, and at building in mechanisms for the City to inform the Monitor about adherence to

  planned procedures described in the City’s materials.

         In support of its request for Monitor approval of the resumption of processing, the City

  stated its expectation that further delay might exacerbate attrition, and that continuing to process

  candidates further down the Exam 7001 list was likely to serve the interest of diversity by

  reaching diverse candidates on the list who had not yet been called.

         In discussing the resumption of processing with the City, the Monitor emphasized the

  need to provide candidates – particularly candidates who are less likely to have friends and

  family within the FDNY – with information about the process, particularly regarding the

  importance of preparing for the physical requirements and weight component of medical

  screening (including a stairmill component that differs from the CPAT stairmill) and the timed

  pre-Academy run. The Monitor regards these concerns as particularly important given that

  candidates from communities heavily impacted by COVID-19 might be expected to experience

  additional difficulties preparing for the remaining phases of the process, scheduling

  appointments, or otherwise navigating the process on an expedited timeline. Counsel for

  Plaintiffs-Intervenors expressed concerns along similar lines, and repeated a request that the City

  create some mechanism for candidates to reschedule medical appointments interactively online,

  as opposed to the current process of sending an email and waiting for another time to be offered

  via email, until a mutually workable time is found.

         Accordingly, although the Monitor has approved the resumption of processing, the

  Monitor’s approval is subject to the City’s implementation of a number of measures intended to

  strengthen communications and support from the Office of Recruitment and Retention (“ORR”).

  The actions required by the Monitor, based in part on consultations with its experts, include




                                                   12
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 16 of 57 PageID #: 44574




  some new initiatives and others that would revive and build upon communications and programs

  that were already in place before processing was suspended. In some areas, in addition to

  mandatory measures, the Monitor has offered further suggestions for the City to consider.

         COVID-19 Protocols – The Monitor asked the City to provide regular confirmation that

  the FDNY is in compliance with planned COVID-19 safety measures during candidate screening

  and at the Academy – measures that have been described to the Monitor and the other Parties in

  writing. The Monitor has also recommended that the City consider additional measures

  including frequent rapid testing for probationary firefighters at the Academy, and strongly

  encouraging instructors to be vaccinated against COVID-19. The Monitor believes that clear

  assurances regarding safety measures and testing will help ensure that candidates from

  communities that have been hard-hit by the virus are not deterred from continuing the process

  because of COVID-related concerns. The Monitor has also asked the City to reassure candidates

  called for the May class that rescheduling their Medical Exam appointments will not hurt their

  chances of success in the hiring process, though it may delay hiring for candidates who cannot

  complete processing in time for the May Academy class.

         Recruitment Coordinators – The Monitor has advised the City that Recruitment

  Coordinators must have significant, one-on-one contact with Black and Hispanic candidates –

  including affirmative contact initiated by Coordinators, not merely answers to candidate

  questions. The Monitor asked the City to ensure sufficient staffing to meet pre-established

  targets for proactive communication with each candidate – for example, asking specific

  questions regarding plans for fitness and medical preparation, following up with candidates to

  check how plans are proceeding, and discussing how the candidate can resolve any difficulties

  the candidate might be encountering in the process. The Monitor’s experts, including its EEO




                                                 13
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 17 of 57 PageID #: 44575




  expert and experts who are fire chiefs, advised the Monitor that this type of coaching and

  practical support is helpful in ordinary circumstances, and is likely to be especially so given the

  added challenges candidates face as a result of the COVID-19 pandemic. Plaintiffs-Intervenors

  have also asked the City to consider using recruitment coordinators to provide additional

  mentoring and personalized support, noting that a group of just 50 Black candidates presents an

  opportunity to get to know each candidate on a more personal basis and provide individualized

  support and encouragement.

          As part of this approach, in order to increase the level of personal connection between

  Coordinators and candidates, the Monitor has also urged the City to assign Coordinators to

  specific demographic groups, as it did before the pandemic, establishing dedicated teams of

  African-American and Hispanic Coordinators. 4 The City has declined to do so, although it has

  agreed that for the upcoming class it will task one Black and one Hispanic Coordinator as the

  “primary” Coordinator for each of those groups. The City’s plan is for a team of three

  Coordinators to focus on both Black and Hispanic candidates – answering questions (with

  whichever Coordinator is available at the time of the call or message responding), extending


  4
    Before the onset of the pandemic, the ORR staff of Recruitment Coordinators included six full time
  Coordinators who were dedicated to outreach to Black candidates, with additional Coordinators devoted
  to similar outreach to Hispanic and other non-traditional candidates. Monitor’s Thirtieth Periodic Report
  at 17; Monitor’s Twenty-Ninth Periodic Report at 20. At the start of the COVID-19 crisis, the
  Coordinators (all of them firefighters) were removed from their roles in ORR and assigned to front-line
  emergency response duties. In its December messages regarding the resumption of processing, the City
  indicated that at least some Coordinators would be returning to ORR; and on January 7, 2021, it
  confirmed that three Coordinators had resumed work. In its January 29 comments on a draft of this
  report, the City reported that two detailed firefighters returned to ORR in November of 2020 and
  conducted outreach to Black and Hispanic candidates encouraging them to participate in Webex fitness
  sessions. The same firefighters also conducted outreach encouraging Black and Hispanic candidates to
  consider restoring themselves to the hiring list.




                                                     14
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 18 of 57 PageID #: 44576




  invitations to events as directed by the City, and, in specified instances, calling or texting

  candidates to remind them of appointments or to encourage them to reschedule

  appointments. The City has stated that it believes that having a group of Coordinators is more

  effective than having one or more dedicated Coordinators, on the theory that the dedicated

  Coordinators may not be available when candidates have a need for assistance. The City has

  also agreed to have staff from its Candidate Investigation Division reach out to candidates who

  miss intake and/or medical appointments, for this class.

         The Monitor has advised the City that it intends to continue following up on this issue.

  The Monitor’s concern is that an undifferentiated “team” approach, in which all Coordinators

  cover all candidates, may not be sufficient to maintain personal familiarity and contact either

  with non-traditional candidates who have been called for further processing, or with those further

  down the hiring list. In response to the Monitor’s concerns, the City has stated that it will add

  more Coordinators if the City determines they are needed. The Monitor has requested that the

  City specify what metric it intends to use to determine whether one or more additional

  Coordinators are needed. The City has stated that it is not relying on quantitative analyses or

  pre-set criteria, but intends to rely on the assessment of ORR managerial personnel who

  supervise the Coordinators. As directed by the Court at the January 13, 2021 status conference,

  the Monitor will continue to work with the City to ensure that Coordinator staffing is sufficient

  to meet the needs of non-traditional candidates, and the Monitor has arranged for weekly calls

  with the City to obtain updates on Coordinator activities and more generally on the City’s

  process of communicating with candidates.

         Messaging Regarding Fitness Requirements – The Monitor has recommended that the

  City should re-emphasize from the outset that weight and fitness are part of the screening




                                                    15
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 19 of 57 PageID #: 44577




  process, and should advise candidates that even a few weeks of fitness preparation and weight

  loss, ideally with a stairmill component, can make a significant difference to a candidate’s

  chances of success. The City’s draft medical exam notice will now include links to the City’s

  existing fitness guides and videos, available on JoinFDNY and the Department’s YouTube

  channel, which provide useful guidance and background on the fitness requirements of the

  Medical Exam and the Fire Academy.

         Rescheduling Appointments – The Monitor has stated that rescheduling of appointments

  must be as flexible and as easy as possible. Plaintiffs-Intervenors and the Monitor have also

  asked about the possibility of interactive, online scheduling where candidates would not need to

  email CID and wait for responses. The Monitor’s suggestion was intended to mitigate attrition

  and any risk that existing practices might disproportionately affect candidates who are unfamiliar

  with the FDNY hiring process, do not have friends and family encouragement, and may face

  practical challenges with the existing scheduling approach. Currently, CID handles scheduling

  of appointments, other than follow up medical appointments, which are handled by BHS.

  Candidates are assigned a date and time to appear; those who wish to reschedule send an email to

  City staff, who respond by offering an alternate time; and the process repeats for each

  appointment until a workable time is found. The City has stated that it believes this approach is

  appropriate, in part because job applicants do not typically have the ability to pick a time of their

  choosing for appointments. Separately, in the absence of any interactive capability for

  candidates to schedule, the City has objected that ORR cannot schedule appointments and that

  CID must do so, and has also cited privacy issues that might arise if candidates were given

  assistance with scheduling follow up medical appointments.




                                                   16
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 20 of 57 PageID #: 44578




          Plaintiffs-Intervenors have argued that, whether or not the City’s scheduling system is

  typical in other contexts, the City should make additional efforts to facilitate scheduling for non-

  traditional FDNY candidates. Plaintiffs-Intervenors have observed that the pool of Black

  candidates differs from the pool of white candidates in factors that may be associated with more

  difficulty in scheduling. (For example, noting that Black candidates have more dependents and

  lower-paying jobs than white candidates.) For this reason, and more generally because of the

  need to mitigate attrition among non-traditional candidates, the Monitor has urged the City to

  ensure that ORR personnel take all practical steps to encourage and facilitate candidate

  rescheduling.

          In response to a request by the Monitor, the City advised the Monitor that weekend and

  evening medical screening appointments – which would afford flexibility to those who cannot

  take time off from a job during weekday hours – are not feasible in light of pandemic-related

  demands on City medical personnel. The Monitor understands and accommodates the needs of

  City medical workers in this regard.

          Given that additional slots cannot be added and that the City has thus far declined to

  permit candidates to reschedule online, the Monitor has requested that Recruitment Coordinators

  provide any guidance and assistance feasible to facilitate rescheduling for Black and Hispanic

  candidates, as requested or required. In follow-up communications regarding this

  recommendation, the City has advised that, for the group of candidates just invited to resume

  processing, although CID will not provide such assistance in advance of appointments, it will

  reach out to candidates who fail to appear for intake or Medical Exam appointments. 5 The City

  5
   Plaintiffs-Intervenors have indicated that they will similarly conduct such outreach if the City provides
  “no-show” reports.




                                                      17
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 21 of 57 PageID #: 44579




  has also confirmed that Coordinators will contact candidates to encourage them to attend

  appointments. At the Monitor’s direction, Coordinators will also gather information from

  candidates on any barriers they encounter to scheduling and keeping appointments, and the City

  will endeavor to make adjustments to remove any such barriers. 6

          Webex Conferences and Fitness Training – The City must continue to conduct Webex

  fitness training conferences and other fitness-maintenance programs wherever possible, and

  Recruitment Coordinators should encourage Black and Hispanic candidates to attend. The

  Monitor also recommended that, where possible, the City explore offering outdoor training

  sessions in parks and other locations in zip codes where non-traditional candidates reside and

  where the effects of COVID-19 have been particularly severe. At the January 13, 2021

  conference, the City indicated that it was considering developing a revised version of its existing,

  but currently inactive, Fitness Awareness Program (“FAP”), 7 to provide in-person training with

  appropriate social distancing. On January 26, 2021, the City circulated information on plans for

  resuming the FAP in February. The new schedule offers three sessions per week (one on

  Wednesdays and two on Saturdays) conducted at the Fire Academy. The sessions will be capped

  at 30 participants and include a mix of “baseline” evaluation sessions and sessions devoted to

  calisthenics. The sessions are open to candidates with list numbers at or below 1800 (those

  6
    Supplementing the City’s efforts to maintain engagement with candidates, the Vulcan Society is also
  reaching out to Black candidates in the group invited to resume processing, using contact information
  provided by the City.
  7
    In its regular form, the FAP is a six-session fitness training program conducted over three months by
  instructors who vary the intensity of training based on each candidate’s individual fitness. As originally
  implemented during Exam 2000 processing, the FAP was intended primarily to prepare candidates for the
  Academy, and each candidate took a single sequence of sessions concluding shortly before entering the
  Academy. For Exam 7001 candidates, the City had expanded the program to allow candidates to take
  multiple sequences.




                                                     18
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 22 of 57 PageID #: 44580




  eligible for the May Academy class). Advance registration is required; candidates may register

  for multiple sessions; and they may do so up to a week ahead of time. The City reports that ORR

  is conducting outreach to non-traditional candidates to encourage them to register. The Monitor

  intends to obtain regular updates on attendance in the revived program and any feedback or

  observations that ORR receives from candidates and instructors.

         Especially given COVID-related restrictions on in-person group training, the web

  conferences, information sharing, and other virtual activities are likely to be important sources of

  guidance and support as candidates endeavor to build and maintain fitness for the Medical Exam

  and the Academy.

         Support in the Academy – The FDNY Fire Academy curriculum is extremely rigorous

  both physically and academically – involving long hours of Academy training followed by

  further preparation at night. Based on feedback from the Monitor’s experts, several of whom

  have current and former leadership experience in fire service, as well as experience teaching

  students during the pandemic, the Monitor also recommended that the City make additional

  counseling support available to probationary firefighters in the Academy, in recognition of

  increased stresses on those whose families and communities may have been affected by COVID-

  19. Also based on expert input, the Monitor recommended that the City provide guidance to

  instructors to recognize that trainees, particularly those from disproportionately impacted

  communities, are likely to be vulnerable to increased anxiety, health issues, and other stressors.

                 2.      Long-Range Plans

         While the Monitor and the Parties have focused most urgently on communications and

  initiatives aimed at candidates who are resuming processing, the Monitor has also continued to

  call upon the City to develop a fully detailed, long-range plan for candidate communications,

  including messaging tailored to differently situated groups of candidates “who will begin


                                                  19
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 23 of 57 PageID #: 44581




  processing at different times, pass through it on different schedules, and (if appointed) enter

  Academy classes at different times.” Monitor’s Twenty-Eighth Periodic Report (Dkt. # 1932) at

  18-20; see also Monitor’s Thirtieth Periodic Report at 12-14; Status Report Regarding CPAT

  Testing (Dkt. # 1940) (“CPAT Testing Report”) at 17. Before the last periodic report (on

  October 27, 2020), the Monitor had provided the City with a sample plan containing

  recommendations for specific content tailored to different candidate groups; and it had asked the

  City to formulate a satisfactory long-range plan within no more than a month of finalizing its

  schedule for the resumption of processing. As soon as the City finalizes its plans for the

  remaining Academy classes to be drawn from the current eligible list, it should proceed to

  develop a complete strategic plan designed to ensure that differently situated candidates remain

  engaged and prepared for the screening process. The Monitor regards the development and

  implementation of a satisfactory long-range plan as an essential component of the City’s efforts

  to achieve compliance with the Modified Remedial Order in this area.

                 3.      Use of Data in Attrition Mitigation Initiatives

         As previously reported, in mid-2019, the Monitor recommended a series of essential

  improvements in the City’s analyses of patterns of candidate attrition and of the effectiveness of

  its programs in retaining a diverse pool of candidates; the recommendations included, for

  example, adding categories to the data “tracker” that the City has described as the principal tool

  that ORR employees use to assess candidate attrition. See Monitor’s Twenty-Seventh Periodic

  Report (Dkt. # 1910) at 16-17; Monitor’s Twenty-Ninth Periodic Report at 31. The City

  accepted most of the Monitor’s recommendations in principle in February 2020; but they have

  not yet been implemented because City data personnel were tasked to COVID-related work. The

  Monitor expects that this work will resume once the City’s data analysis personnel resume work

  on Monitorship initiatives.


                                                   20
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 24 of 57 PageID #: 44582




         At the October 13, 2020 status conference, the City agreed to comply with longstanding

  Monitor requests for data relating to candidate processing and attrition mitigation programs. The

  Monitor had requested several categories of such information so that it could conduct its own

  analyses of candidate outcomes and the effect of the City’s attrition mitigation initiatives –

  analyses which the City has not performed since its data analysis personnel have been fully

  immersed in COVID-related tasks. As discussed below in Part II.C.3, the City began providing

  data to the Monitor on a rolling basis on December 18, 2020. However, based on an initial

  review by the Monitor, the data produced thus far is not yet sufficient to enable the Monitor to

  perform new analyses, and the City does not expect to complete its production of responsive data

  until mid-February. The Monitor will continue to follow up with the City to obtain the requested

  data and, ultimately, to confirm the implementation of its recommendations for the City’s

  analyses of candidate attrition.

         C.      Analyses of the Exam 7001 Recruitment Campaign

         The City’s establishment of a sustainable process for successfully recruiting and retaining

  Black and Hispanic firefighter candidates is a central goal of the Modified Remedial Order and

  the Monitorship. See Modified Remedial Order ¶¶ 31-36. The Court specifically found that a

  policy or practice that “fails to adequately recruit black persons to become firefighter candidates

  serves to maintain and perpetuate the effects of the City’s discrimination against black firefighter

  candidates.” Findings of Fact (Dkt. # 741) at 33. The Court has also emphasized the need for

  the City to identify which measures are most cost-effective for diverse recruitment. For the City

  to accomplish these goals, it must analyze the outcomes of its recruitment efforts to identify

  which initiatives are the most productive and cost-effective means of attracting non-traditional

  candidates likely to achieve reachable scores on the firefighter examination and ultimately be

  appointed as firefighters. As described in the Monitor’s previous reports, the retrospective


                                                   21
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 25 of 57 PageID #: 44583




  reports on the Exam 7001 campaign produced by the City to date have not yet identified the

  recruitment activities that most effectively increase Black and Hispanic representation in the pool

  of reachable candidates. The Monitor and other Parties have emphasized the importance of

  completing these analyses in time to use the results to inform the City’s strategies for the next

  recruitment campaign. The City has assured the Court, the Monitor, and the other Parties that

  the next recruitment cycle will not begin until these analyses have been completed and

  incorporated into a completed plan of action.

                  1.      City’s After Action Report and Cost-Effective Report

          As described in the Monitor’s previous reports, the City provided the Monitor and the

  other Parties with an initial retrospective report of the effectiveness of the Exam 7001

  recruitment campaign (the “After Action Report”) in November 2018. The Monitor and the

  other Parties provided comments on May 1 and April 30, 2019, respectively. The City

  responded with an updated After Action Report on October 2, 2019, and it produced its “Cost

  Effectiveness Analysis” on October 23, 2019. As described in previous periodic reports, the

  City’s revised After Action Report contains improved analyses that seek to correlate recruitment

  contacts, applications, test-takers, and reachable scores with factors such as geography, race, and

  the type and location of initial recruiting contact; but the report still lacks analyses critical to the

  core purpose of the report – such as, for example, analyses of the relative effectiveness of

  different recruitment initiatives in recruiting reachable non-traditional candidates. See Monitor’s

  Twenty-Sixth Periodic Report (Dkt. # 1896) at 22-24.

          As described in the Monitor’s Twenty-Ninth Periodic Report (at 37-38), the City’s Cost

  Effective Analysis also suffers from serious flaws – among them the City’s failure to collect data

  that would allow it to attribute internal FDNY expenditures to specific recruitment activities and

  events (so as to calculate the cost-effectiveness of a particular event or type of event). Data kept


                                                     22
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 26 of 57 PageID #: 44584




  by the City’s outside vendor, Hodes, is more detailed but includes only limited demographic

  information. The Monitor has previously noted concerns about the City’s failure to track its

  costs in sufficient detail, especially given the Monitor’s consistent, longstanding focus on the

  importance of budgeting as an essential component of the after action analysis, which the City

  has acknowledged. See, e.g., Monitor’s Eighteenth Periodic Report (Dkt. # 1734) at 3, 15-16.

  The United States and Plaintiffs-Intervenors communicated their comments on the revised

  reports in November 2019.

                 2.      Further Recruitment Analyses Requested by the Monitor and the Other
                         Parties

         As reported in the Monitor’s Twenty-Ninth Periodic Report (at 39-40), at meetings in

  December 2019 and January and February 2020, the Parties and the Monitor discussed further

  analyses that could be used to determine which events (defined by type, timing, and location)

  and which advertising methods were most successful both in attracting large numbers of

  reachable non-traditional candidates and in increasing the percentage of non-traditional

  candidates in the overall pool of reachable candidates. Although the City did not capture cost

  information that would enable a full cost-benefit analysis, the Monitor proposed some ways to

  attempt to recreate some of the missing information. The Monitor also suggested that the City

  conduct a small number of focus groups of non-traditional Exam 7001 firefighters to learn

  which, if any, recruitment initiatives had influenced their decisions to take Exam 7001.

         After the City provided some initial data, the Parties and Monitor met in early March

  2020 to discuss next steps in recruitment analysis, including plans for weekly meetings to work

  through analyses and to provide insight and advice for the next campaign. Both Plaintiffs-

  Intervenors and the United States identified experts to facilitate their participation in these

  discussions. Unfortunately, as previously reported, the Monitor and Parties were unable to



                                                    23
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 27 of 57 PageID #: 44585




  conduct any calls after the March 6, 2020 meeting, as the City advised shortly thereafter that it

  needed to suspend work on recruitment data-analysis planning because of the pandemic.

  Monitor’s Twenty-Ninth Periodic Report at 40-41.

         On May 15, 2020, the Monitor and Parties participated in a conference call on which

  Assistant Commissioner Nafeesah Noonan and other ORR personnel answered questions from

  the Monitor and the other Parties on a number of topics such as descriptions of the various

  recruitment event types referred to in the After Action Report; advertising for these events; how

  the number, timing, and location of events, and recruiter staffing decisions, are determined; what

  event information is tracked (e.g., event duration, number of recruiters, and their race/ethnicity

  and experience); where the data is entered; who has access to the data; and database coding and

  query capabilities. The information obtained on the call will inform the further work by the

  Monitor and the Parties relating to the recruitment analyses.

                 3.      The Monitor’s Data Requests

         On June 4, 2020, given the unavailability of City resources due to the pandemic, the

  Monitor sent the City a request for data (identified by database field) so that the Monitor’s

  experts could continue work on critical analyses in advance of the next recruitment cycle.

  Following the Court conference on October 13, 2020, the City agreed that it could be helpful for

  the Monitor to conduct this work. On December 18, 2020, the City produced a portion of the

  requested data to the Monitor, but the City has not yet provided sufficient data to permit the

  Monitor to begin the planned analyses. The City has stated that the production will be complete

  by mid-February. Plaintiffs-Intervenors and the United States have expressed their desire to

  provide input and be kept abreast of data analyses the Monitor will conduct when that data is

  produced. The Monitor expects to share its plans for analysis with the Parties and to consider

  suggestions from the Parties’ counsel and their respective experts.


                                                   24
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 28 of 57 PageID #: 44586




         A significant amount of analytical work remains before a blueprint for the next

  recruitment campaign can be completed. In addition, because the City has not yet proposed a

  schedule for that campaign or the next examination, key target dates for the process of analysis

  and planning remain to be determined. The Monitor has encouraged the City to resolve

  remaining questions regarding scheduling as expeditiously as possible and will continue to the

  work with the Parties to establish a firm timeline for the remaining work.

         D.      Assignment Issues

         As discussed in the Monitor’s previous periodic reports, in September 2017 Plaintiffs-

  Intervenors raised issues regarding the City’s compliance with Paragraph 1(d) of the Disparate

  Treatment Settlement, which requires the City to give “New York City residents who graduate

  from the Fire Academy first priority for placement into a fire company within the Division in

  which they live, to the extent reasonable, practicable, and consistent with operational needs.” As

  previously reported, following attempts to confirm details of past assignments, the Monitor

  directed the City to establish systems that would reliably memorialize the specific reasons for

  denying home-division requests from New York City residents; and the City subsequently

  prepared revised guidelines for probationary firefighter appointments intended to ensure that

  requests for home-division assignments would be given proper priority and that the specific

  reasons for denials would be recorded. See Monitor’s Twenty-Ninth Periodic Report at 42-43.

  The City and the Monitor have exchanged a series of proposed drafts of the guidelines in an

  effort to fulfil the goals of the Intent Settlement, with the Monitor providing its most recent draft

  on December 16, 2020. Plaintiffs-Intervenors have confirmed that the Monitor’s draft is




                                                   25
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 29 of 57 PageID #: 44587




  acceptable, 8 and the Monitor is awaiting confirmation from the City that its most recent revisions

  resolve the outstanding point of contention.

            In addition, as discussed in detail in previous reports, in the same 2017 correspondence

  Plaintiffs-Intervenors raised allegations of disparate impact in firefighter assignments to

  particular types of fire company – including assignments to engine and ladder companies and to

  busier fire companies. See Monitor’s Thirtieth Periodic Report at 29; Monitor’s Twenty-Fourth

  Periodic Report (Dkt. # 1861) at 18-19. On July 16, 2018, the Monitor remanded the issues to

  the FDNY EEO Office with instructions to report to the Monitor on the outcome of the

  investigation within 120 days. Monitor’s Twenty-Eighth Periodic Report at 25-26. After

  protracted delays, on May 24, 2019, the City provided the Monitor with the report of its

  investigation, which addressed a portion of Plaintiffs-Intervenors’ allegations but did not

  describe any investigation or findings regarding the Plaintiffs-Intervenors’ claims of

  discriminatory disparities in assignments. 9 Id. at 25-26. (On August 29, 2019, the City also

  provided a one-paragraph summary of its investigation of the company-assignment issue to the

  Plaintiffs-Intervenors and the United States. Id. at 26.)

            In an October 3, 2019 letter, Plaintiffs-Intervenors asserted that the City’s investigation

  regarding fire company assignments failed to demonstrate its ability to conduct adverse impact

  analyses and “take steps to remedy adverse impact that may be identified,” and they asserted that

  Priority Hire candidates who were assigned to engine companies and less busy companies are


  8
   Plaintiffs-Intervenors have also expressed a concern that, as the guidelines require, the City should
  continue to analyze probationary firefighter assignments to ensure that they conform to the guidelines, the
  Disparate Treatment Settlement, and applicable law.
  9
      The City assumed, for the purposes of the report, that the asserted disparity existed.




                                                         26
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 30 of 57 PageID #: 44588




  entitled to relief. Since that time, the Parties have engaged in discussions to attempt to resolve

  the dispute.

         More recently, the City has confirmed that it conducted assignments for the two most

  recent Academy classes in accordance with its current guidelines, that it reviewed the

  assignments for compliance with the home-division requirement, and that it conducted disparate

  impact analyses of assignments to identify any disparities in assignments to the types of

  companies that Plaintiffs-Intervenors had alleged to be preferable. See Monitor’s Thirtieth

  Periodic Report at 30-31. To confirm the City’s representations, the Monitor requested two

  related categories of records from the City in June 2020: (1) records and analyses relating to

  home-division requests and assignments for the most recent Academy class, and (2) analyses of

  data from the same class to identify any disparate impact in assignments to different categories

  of fire company. On October 22, 2020, the City produced (to the Monitor but not to the other

  Parties) a set of figures showing assignments to different fire-company categories. The figures

  were produced to the other Parties on December 10, 2020. Based on the Monitor’s review, the

  City’s figures show no statistically significant disparate impact adverse to Black or Hispanic

  candidates. Regarding the Monitor’s other request – for records and statistics relating to the

  home-division requirement – the City has not yet provided its data or analyses, but has

  represented that it will do so shortly.

         E.      Working Group

         The City’s work on initiatives relating to the Working Group established under the

  Disparate Treatment Settlement – and the Monitor’s oversight over these initiatives – have

  continued to be largely suspended because of the COVID-19 emergency and the uncertainties

  associated with further candidate processing and future Academy classes. The Working Group

  Committee was established with the goal of “creat[ing] educational and other opportunities that


                                                   27
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 31 of 57 PageID #: 44589




  will enhance the ability of New York City students to pursue careers as New York City

  firefighters.” Proposed Stipulation and Order (Dkt. # 1291-1) ¶ 1(e). The City’s initiatives

  under the Working Group Committee consist primarily of the FDNY Fire Cadet program and the

  FDNY Explorers program. The City reports that the timeline for further work on the Cadet

  program is contingent on the scheduling of the next promotional firefighter exam, which remains

  to be determined. The Explorer program remains suspended in its in-person form because of

  COVID-19 constraints. But the City reports that it is exploring the use of virtual post meetings

  and orientation sessions to select new Explorers for the program.

  III.    EEO

          A.      EEO Staffing

          As noted in the Monitor’s previous two periodic reports, the FDNY EEO Office currently

  includes 13 attorneys (including the Assistant Commissioner, two Deputy Directors,

  Investigative Attorneys and contract attorneys) and six non-attorney staff, and its current team of

  13 attorneys is three short of the 16 attorneys it fielded when fully staffed. 10 See Monitor’s

  Thirty-First Periodic Report at 23; Monitor’s Thirtieth Periodic Report at 32-33; Monitor’s

  Twenty-Ninth Periodic Report at 47; Monitor’s Twenty-Eighth Periodic Report at 28.

  According to the most recent updates from the City, while the EEO Office has requested

  permission to fill the vacant positions, efforts to do so are on hold because of the City’s financial

  position, which has prompted a broad review of staffing requirements across City agencies. The

  10
     Because the investigative work of the EEO Office is conducted entirely by its attorneys, the number of
  attorneys on staff is a major factor in its ability to investigate EEO matters promptly and effectively. As
  previously reported, the other (non-investigative) work of the EEO Office staff is supplemented by the
  activities of EEO Counselors – firefighters and officers who act as liaisons between the firefighter force
  and the EEO Office, as part of a program initiated in 2018. See Monitor’s Twenty-Ninth Periodic Report
  at 47.




                                                      28
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 32 of 57 PageID #: 44590




  Monitor recognizes the City’s fiscal challenges associated with COVID-19; however, given the

  important role that staffing increases have played in improving the functioning of the EEO

  Office, the Monitor continues to encourage the City to bring the staff of EEO Office attorneys

  back up to its full 16-attorney strength as soon as possible. See Monitor’s Thirtieth Periodic

  Report at 33; see also Monitor’s Twenty-Fourth Periodic Report at 36 (noting the expectation

  that increased staffing would reduce the duration of EEO investigations); Monitor’s Twenty-

  Eight Periodic Report at 45 (noting some improvement in the duration of cases following the

  2018 staffing increase). Since the reduction in investigative staff, the average investigator

  caseload in the EEO Office has fluctuated. In July 2020, the City reported a caseload of 10-15

  cases per investigator, higher than the range of 5-10 cases that the City reported in September

  2019, when the EEO Office was at full strength. Monitor’s Thirtieth Periodic Report at 34. As

  most recently reported by the City, the average investigator caseload is 5-8 cases. The Monitor

  will continue to obtain updates from the City on investigator caseloads, other factors affecting

  investigator workload, and EEO Office staffing.

         B.      Policies, Messaging, and Training

         The Monitor has continued to receive updates and consult with the City regarding the

  FDNY’s EEO messaging. Since the last periodic report, the Department’s EEO Office has

  continued to issue messaging on some specific topics. But longer-term and more comprehensive

  messaging plans remain on hold because the City previously decided to wait to generate a long-

  range, strategic EEO messaging plan until its analysis of the climate survey is completed. As

  previously noted, the Monitor has (both before and after the pandemic) urged the City to develop

  long-term messaging even before obtaining the results of the climate survey analysis. See, e.g.,

  Monitor’s Thirty-First Periodic Report at 24, 29-30.




                                                  29
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 33 of 57 PageID #: 44591




                 1.     EEO Messaging

         In the months before the Monitor’s last report, the FDNY had issued a number of EEO

  communications on specific topics prompted by recent national events and incidents within the

  Department. Monitor’s Thirty-First Periodic Report at 25-27. The messaging included a new

  compulsory training module on the social media policy, developed with input from the Monitor

  and distributed via the Department’s online Learning Management System; and the City reports

  that the module has now been viewed by substantially all fire operations personnel. The training

  was also reinforced by Deputy Chiefs in personal visits to firehouses. Monitor’s Thirty-First

  Periodic Report at 25. Communications issued during the summer of 2020 also included

  Department communications and messaging from Deputy Chiefs emphasizing the FDNY’s

  prohibition on the use of hoses and other equipment on civilians during operations in

  circumstances of civil unrest. And on October 8, 2020, in anticipation of the November election,

  the Department issued an order advising members to exercise caution regarding potentially

  divisive political expression in the workplace and reminding members of FDNY conflict-of-

  interest rules prohibiting members from using their positions, or City property or equipment, for

  political expression or advocacy. Monitor’s Thirty-First Periodic Report at 26-27. The City

  reports that in the ensuing weeks, the EEO Office received and responded to feedback and

  inquiries from the chain of command regarding specific expressions and displays and provided

  additional guidance in specific cases. On January 13, 2021, following events at the Capitol on

  January 6th, the Fire Commissioner issued a statement that, among other things, reminded current

  and former members of the Department of the need to represent the values of the FDNY,

  including equity. The City has also indicated that it expects EEO Counselors to play a role in

  fielding inquiries regarding workplace climate issues, and it has advised the Monitor of plans to

  distribute a poster publicizing the EEO Counselor program with an updated list of Counselors.


                                                  30
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 34 of 57 PageID #: 44592




           In a related area, the Monitor and the Parties have also continued to discuss messaging

  and policies regarding the effect on workplace climate of political and racial content in certain

  cable news programming. See Monitor’s Thirty-First Periodic Report at 28. The City has cited

  First Amendment and practical reasons for refraining from imposing a general restriction on

  programming; and the Monitor has previously suggested that the City should consider issuing

  guidance, consistent with the October 8 Order, encouraging firefighters and officers to be alert to

  and avoid potentially offensive or divisive content. Id.

         Since the Monitor’s last periodic report, the City has released a training video (discussed

  in the Monitor’s previous reports) combining guidance on operational safety in circumstances of

  civil unrest with themes of diversity and inclusion and the Department’s commitment to serving

  diverse communities. Monitor’s Thirty-First Periodic Report at 26; Monitor’s Thirtieth Periodic

  Report at 41. The City provided the Monitor with a copy of the video on November 9, 2020,

  after advising that it had been posted on the FDNY’s “DiamondPlate” online platform. The

  video is in two parts: the first restates the Department’s policy against the use of hoses and other

  equipment on civilians, discussing the historical origins of the policy during the civil rights

  movement of the 1960s; the second is an operational case study drawing lessons on safe

  operations from FDNY experiences during a night of civil disturbances in a Bronx neighborhood

  this past summer. The City has confirmed to the Monitor that the two videos will be shown

  together as part of a single firehouse drill, and it has also agreed to report to the Monitor with

  confirmation that such drills have been conducted across the FDNY.

         The Department’s recent communications on EEO policies represent progress in fostering

  positive messaging, and as noted above the City has stated that it plans to develop longer range

  plans after the climate survey analysis is complete. The Monitor also continues to encourage the




                                                   31
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 35 of 57 PageID #: 44593




  City to publicize the investigative activities of the EEO Office and the numbers and outcomes of

  EEO investigations, including making members aware of instances where discipline is imposed

  (with appropriate regard for confidentiality concerning individual identities and other details of

  pending investigations). Monitor’s Thirtieth Periodic Report at 41. The Monitor and the other

  Parties have also urged the City to respond to public reports of misconduct by affirming the

  Department’s commitment to diversity and inclusion and its rejection of conduct that violates

  these principles, without breaching confidentiality or prejudicing investigations. Monitor’s

  Thirty-First Periodic Report at 29.

          Also as discussed in earlier reports, the Monitor continues to encourage the City to

  pursue other EEO messaging initiatives, including its program of “voice announcement

  messaging” (video announcements delivered at firehouses), which was initiated with a single

  video in September 2018 (Monitor’s Twenty-Ninth Periodic Report at 51), but which was then

  inactive for approximately two years. The recent release of the leadership video discussed

  above, incorporating operational messages with diversity inclusion themes, and the recent rollout

  of the “Authentic Trust” video developed by the Chief Diversity and Inclusion Officer (discussed

  below), appear to represent a revival of this type of messaging. The Monitor encourages the City

  to continue with regular video and other messaging from senior operational leadership on EEO-

  related topics.

                    2.   CDIO Messaging

          In addition to messaging generated by the EEO Office, the Monitor has also continued to

  obtain updates from the City on the recent messaging and training activities of the Department’s

  Chief Diversity and Inclusion Officer (“CDIO”) – following up on lists and materials discussed

  in detail in previous reports. See Monitor’s Thirty-First Periodic Report at 31; Monitor’s

  Thirtieth Periodic Report at 41-43.


                                                  32
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 36 of 57 PageID #: 44594




          Based on the City’s most recent update (provided to the Monitor on January 25, 2021),

  the majority of the CDIO’s planned trainings and other communications are still in development,

  but the City has made some progress in finalizing and disseminating training modules and

  presentations discussed in previous reports. See Monitor’s Thirty-First Periodic Report at 31-33.

  The CDIO’s “Authentic Trust” training was rolled out to all FDNY members – presented as a

  drill in all firehouses from September 28, 2020 through October 2, 2020 – and was made

  available on the FDNY Learning Management System as required training for all FDNY

  employees. The CDIO’s “Positive and Effective Leadership” training has also been developed

  as a video webinar for LMS, with an anticipated roll-out to Fire and EMS officers in the second

  quarter of 2021. The Monitor has asked the City to provide a complete and final version of the

  materials used in this presentation for the Monitor’s review.

          In addition to items listed in previous reports, the City’s most recent update also

  references “Racial Inclusion Training,” which the City projects will be rolled out to Fire and

  EMS officers in the second quarter of this year on the LMS platform. 11 The Monitor also

  requests that the City produce the materials from this training.

          As noted in previous reports, the Monitor has expressed concerns that many of the

  CDIO’s communications focus on general themes of diversity, equity, and emotional intelligence
  11
    In response to follow-up inquiries from the Monitor, the City has also explained that the “Mobile
  Messaging Unit,” which the City listed in a previous update on CDIO activities, distributes materials
  including brochures, newsletters, and infographics to firehouses – including items from the “We Are
  FDNY” campaign discussed in previous reports. The Monitor had also requested additional details on the
  activities of the “Inclusion Advocates” mentioned in the City’s previous discussion of CDIO activities.
  See Monitor’s Thirty-First Periodic Report at 31. In its January 25 update and in comments on a draft of
  this report, the City responded that the Inclusion Advocates currently consist of 14 members of Fire,
  EMS, and Prevention, including a Chief, five Captains, four Lieutenants, two Paramedics, a Firefighter,
  and a CPAT Fitness Trainer, and that they work with the CDIO on a variety of initiatives, including the
  development of training, messaging, mentoring, and holding space for “courageous conversations” with
  members on diversity and inclusion topics.




                                                    33
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 37 of 57 PageID #: 44595




  without consistently linking their themes to the specific context of the FDNY. See Monitor’s

  Thirty-First Periodic Report at 33. In response to concerns expressed by the Monitor in previous

  reports, the City has indicated that the CDIO consults with the EEO Office in developing

  messaging, including materials to be rolled out in 2021. The Monitor agrees this is helpful, and

  intends to pursue more information about the EEO Office’s contributions; the Monitor also

  continues to urge the City to tailor messaging to the FDNY operational context. The Monitor

  expects to continue to work with the City to ensure that the CDIO’s work contributes to an

  appropriately targeted strategic plan of EEO communications.

          C.      Compliance and Accountability

                  1.       Officer Performance Evaluations

          The Monitor has continued to work with the City, in consultation with the other Parties,

  regarding the implementation of the EEO metric added to officers’ performance reviews in

  2018. 12 As previously reported, on October 23, 2020, the City provided the Monitor with a

  compilation of data from all but 120 evaluations from the 2019 cycle of officer performance

  reviews, which assessed officer performance during 2018. 13 At the time, the City indicated that

  it would complete the production within approximately the next week. Monitor’s Thirty-First

  Periodic Report at 34. However, data from the remaining 120 evaluations has not yet been

  produced. As soon as the full set of data is provided, the Monitor will proceed with its analysis


  12
    The metric was first introduced for Lieutenants’ reviews in February 2018, and later in 2018 as a
  component of performance reviews for Captains. Monitor’s Twenty-Fourth Periodic Report at 32;
  Monitor’s Twenty-Third Periodic Report (Dkt. # 1844) at 29.
  13
     The 2019 cycle of reviews is the first to cover a full year of officer performance for all Lieutenants and
  Captains in the Department. Monitor’s Thirtieth Periodic Report at 45. It is also the first cycle in which
  all evaluations included the EEO metric, as many evaluations completed during the 2018 cycle used an
  outdated form that did not include the EEO metric. See Monitor’s Twenty-Ninth Periodic Report at 53.




                                                       34
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 38 of 57 PageID #: 44596




  of the evaluation data, including cross-referencing with information from EEO complaints and

  inquiries – to determine whether and how information obtained in EEO investigations was

  reflected in officer ratings, and to confirm whether potential failures of supervisory responsibility

  are considered and reflected in the ratings.

            The Monitor had requested that overall performance ratings be included with the EEO

  performance metric, but the City has clarified to the Monitor and the other Parties that no overall

  rating exists, and that officers receive non-EEO ratings in numerous separate categories of

  operational and administrative performance. To provide the Monitor with a basis for

  comparison, the City has agreed, however, to the Monitor’s request to gather and provide

  statistical data on the number and rate of unsatisfactory ratings in non-EEO categories.

            As requested by the Monitor, the City has also produced materials reflecting EEO Office

  input for the evaluations, which the Monitor will include in its analysis. 14 The Monitor continues

  to believe that for the metric to be an effective tool of officer accountability, the EEO Office

  must be an active participant in the review process and provide input wherever it has access to

  information (both favorable and unfavorable) relevant to an officer’s EEO performance

  (including his or her communication of EEO messages, proactive efforts to foster a strong EEO

  climate, relevant information from firehouse inspections, failures to report violations or potential

  violations, cooperation or failures to cooperate with the EEO Office, or negligent oversight and

  supervision of firefighters within his or her command). See Monitor’s Twenty-Sixth Periodic

  Report at 33; Monitor’s Twenty-Seventh Periodic Report at 29; Monitor’s Twenty-Eighth

  Periodic Report at 35.


  14
       The materials include no personal identifying information and were not shared with the other Parties.




                                                        35
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 39 of 57 PageID #: 44597




         Since the last periodic report, the Monitor has also continued to follow up with the City

  on a series of recommendations for the performance review process. The Monitor’s

  recommendations, first discussed at an October 18, 2019 meeting between the Monitor and the

  City, and memorialized in a December 11, 2019 memorandum to the City, have been discussed

  in a series of subsequent communications, recounted in detail in a previous report. Monitor’s

  Thirtieth Periodic Report at 46-48. 15 They included (1) a suggestion that the EEO Office

  incorporate reviews of management supervisory practices relevant to EEO compliance in its

  investigations of alleged or potential EEO and hazing violations – using investigations as

  opportunities to evaluate officer practices and to identify either superior performance or areas for

  improvement, and (2) a suggestion that the FDNY consider providing additional, detailed

  guidance on the distinction between satisfactory and superior reviews under the EEO metric. In

  its most recent response to the Monitor’s follow-up queries (October 22, 2020), the City further

  explained the criteria it uses to determine whether investigations of management practices are

  warranted in connection with EEO investigations. Specifically, the City indicated that it would

  undertake such investigations where the nature, severity, number, and/or circumstances of

  alleged violations indicate that supervisors should have been aware of the alleged conduct or that

  they did not take appropriate steps to ensure compliance. The City has advised that relevant

  indicia may include (1) an officer’s failure to report a violation; (2) an acute incident or series of

  acute incidents that are of sufficient severity to indicate the potential absence of effective

  supervision; (3) statements or obvious evidence of poor climate indicating a failure to address


  15
    The Monitor’s December 11, 2019 memorandum was shared with the United States and Plaintiffs-
  Intervenors on January 24, 2020, but the subsequent communications regarding the Monitor’s
  recommendations have been conducted between the Monitor and the City without the other Parties.




                                                    36
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 40 of 57 PageID #: 44598




  potential EEO or bullying/hazing issues, (such as improper postings, defaced photos, or gear- or

  food-tampering); (4) statements or evidence indicating an officer discouraged the use of official

  Department processes, such as EEO; and (5) improper delegation of supervisory roles to non-

  supervisors that has led to EEO violations or instances of bullying/hazing. The City also

  confirmed that it plans to provide additional guidance to raters regarding the criteria to be

  applied in distinguishing satisfactory from superior EEO ratings. The Monitor has commented

  on the City’s list of factors, and plans to offer any additional recommendations that may arise

  following assessment of the full data set from the 2019 cycle.

          The Monitor has continued to work with the Parties in an effort to resolve continuing

  disagreements regarding the types of performance review data and analyses that the City will

  share with the other Parties. 16 Since the last report, the Monitor convened a call on December

  15, 2020 to address the dispute, and the Parties have made progress toward clarifying the scope

  of available data and resolving the outstanding issues. 17 In light of the City’s recent clarification

  (discussed above) that there is no single overall performance rating encompassing non-EEO

  categories, the United States and Plaintiffs-Intervenors have withdrawn their request for an

  account of non-EEO ratings.

          On December 30, 2020, responding to the United States’ request that the City analyze

  trends in EEO performance based on race, gender and years of service, as well as any trends in

  particular workplaces or commands within the FDNY, the City advised that it would “create a


  16
    Previous communications relating to the dispute are recounted in detail in the Monitor’s previous
  report. Monitor’s Thirty-First Periodic Report at 36-37.
  17
    The Monitor circulated a memo to the Parties memorializing the December 15, 2020 discussions on
  January 12, 2021.




                                                     37
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 41 of 57 PageID #: 44599




  list of officers involved in EEO matters, along with their race, gender and start date by obtaining

  this information from the EEO database” and that “EEO will annually review these to spot any

  trends or issues that exist.” The City also advised that the EEO Office “will also use this as part

  of its already-existing process to confirm [that officers] are receiving ratings commensurate with

  their performance.” The City’s December 30, 2020 message appears encouraging. But it does

  not clearly indicate the extent to which the planned analyses will be disclosed to the Monitor or

  the other Parties. The City’s statement also does not specify whether the EEO Office’s review of

  EEO ratings for officers involved in EEO matters will include all officers involved in the matter

  (as complainants, respondents, or witnesses) or whether it will be more limited (e.g., to officers

  who are found to have committed violations). The Monitor will follow up to seek clarification,

  and it will continue to work with the Parties on any remaining disputed items.

                 2.      “Workplace Professionalism” Reporting

         The Monitor has continued to gather information and make recommendations relating to

  the City’s workplace professionalism reporting program, in which officers meet regularly with

  their superiors to discuss issues (including EEO issues) affecting workplace professionalism.

  Monitor’s Twenty-Seventh Periodic Report at 30-31. According to the City’s most recent update

  (received January 25, 2021), to date the system has not yet generated any reports from the

  required meetings within the scope of the Monitor’s standing request for all Workplace

  Professionalism records reflecting EEO or hazing concerns. See Monitor’s Twenty-Ninth

  Periodic Report at 57-58.

         The absence of such reports (apparently even from officers in companies where EEO

  violations occurred) raises questions as to whether the system is functioning as intended. The

  City has previously suggested that officers who become aware of EEO issues may be reporting

  them to the EEO Office only, rather than via the Workplace Professionalism system. The


                                                  38
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 42 of 57 PageID #: 44600




  Monitor has suggested that the FDNY re-emphasize the scope of workplace professionalism

  reporting requirements as part of its current effort to ensure officer oversight of EEO compliance

  and climate – both in connection with routine operational supervision and “walk-throughs” and

  in more formal EEO inspections that officers may conduct while the EEO Office inspections

  remain suspended because of COVID-19 concerns.

                  3.       Climate Survey

          As reported in the Monitor’s Thirtieth Periodic Report (at 49), in October 2019, the City

  launched its long-pending workplace climate survey of all FDNY firefighters. The City worked

  closely with the Monitor and the other Parties, through multiple calls and drafts circulated within

  a small working group, to create an Analytics Plan and a schedule for analysis of the survey data,

  to be conducted by the Mayor’s Office of Data Analytics (“MODA”). Id. On February 20,

  2020, the City circulated a final draft of the ten-phased Analytics Plan developed through these

  discussions, with deadlines for each phase. This Analytics Plan had a completion date of June

  2020. 18 Id. at 49-50.

          On February 21, 2020, the City circulated a data review summary report prepared by

  MODA. The report identified the number of complete and partial responses to the survey and

  noted that all 49 FDNY numbered battalions and Special Operations Command (“SOC”) units

  are represented in the survey data. MODA also reported that there did not appear to be

  significant survey response anomalies.




  18
   The deadlines in this Analytics Plan could not be met because City resources had to be diverted to
  COVID-19 efforts starting in February 2020.




                                                     39
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 43 of 57 PageID #: 44601




          Work on the climate survey was suspended at the end of February 2020 because of a

  relocation of the MODA office and the subsequent onset of the COVID-19 pandemic. Monitor’s

  Thirtieth Periodic Report at 50.

          On October 14, 2020, the City sent the Monitor and the other Parties a new proposal and

  timeline for survey analysis, indicating that analytic work had already commenced in order to

  take advantage of what the City anticipated would be a relative lull in COVID-19 demands

  before the winter months. The new analysis plan breaks the City’s work into three longer phases

  and includes fewer opportunities for direct input from the Monitor and other Parties. While

  MODA will have less frequent contact with the Monitor and the other Parties, it will maintain a

  record of its discretionary judgment calls at key junctures, which can be reviewed by the group if

  necessary, and the City will afford the other Parties and the Monitor opportunities for input.

  Although the City’s proposal differs in timing and relative allocation of work, the Monitor

  expects that the City’s analysis will incorporate the essential elements of the prior plan, and has

  requested that the City specifically identify substantive areas of difference, if any, between its

  proposed analytic approach and the schedule of analyses to which it had previously committed. 19

  Meetings of the analytics group will be scheduled when needed, with at least one per phase.

  19
    In its January 29, 2021 comments on a draft of this report, the City indicated that MODA’s analyses
  may not include all the analyses the Parties had previously specified in the analytical plan to which the
  Parties agreed before the pandemic. The City stated that it will perform those analyses that, in the City’s
  opinion, are “appropriate based on the review of the data, ensuring that all relevant and substantive
  analyses will still be conducted . . . .” In response, the Monitor asked the City to identify specifically any
  of the original analyses that it does not intend to perform. The City declined to do so, stating that “[n]o
  further clarification of the City’s position should [] be needed” and referring the Monitor to earlier
  correspondence, which the City asserted (incorrectly) provided the necessary clarification. The Monitor
  will continue to press the City to provide an objectively based response, which identifies specific analyses
  as needed to enable a meaningful comparison of the original plan and the City’s revised approach.
  Separately, as noted, all Parties and the Monitor have agreed that when the City decides to make
  independent judgment calls following certain analyses (“iterative analysis”), City analytic personnel
  working on the survey will maintain a log of judgment calls and assumptions for reference.




                                                       40
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 44 of 57 PageID #: 44602




         As noted in the Monitor’s Thirtieth Periodic Report, the Monitor had anticipated that,

  once work resumed, a further 18 to 20 weeks would be needed to complete all the analyses and

  reports contemplated by the plan. Id. at 50. The Monitor expects that, under the new analytic

  plan, the climate survey analysis will be completed by June 2021.

         Following the completion of the analytical phase, the City’s next crucial task will be to

  develop a plan of action based on the results, including but not limited to a comprehensive,

  strategically coherent plan of EEO messaging using the results of the analysis. The Monitor also

  plans to discuss with the City any main findings or action items related to the survey and what

  follow-up communications are anticipated to the FDNY workforce.

         D.      Inspections and Investigations

                 1.      Inspections

         As previously reported, since the onset of the pandemic, the EEO Office has suspended

  in-person firehouse inspections because of safety concerns. Monitor’s Thirty-First Periodic

  Report at 27. At the status conference held on October 13, 2020, the Assistant Commissioner for

  EEO reported that discussions with operational leadership were in progress to develop an

  alternative inspection capability, id.; but to date, no such capability has been established. The

  City has advised the Monitor that, as a temporary measure, it is working with FDNY operations

  on revised inspection forms that would incorporate EEO-related items in regular operational

  inspections performed by the chain of command. But no such arrangement has yet been made.

  In the continuing absence of any formal inspection system, the Department has reminded

  commanders that (pursuant to an existing regulation provided to the Monitor) regular operational

  “walk-through” inspections are also intended to reveal any indicia of EEO violations or potential

  violations in the workplace. The fact that the City has not yet set up an alternative system of

  EEO inspections during the months that have elapsed since regular inspections were suspended


                                                   41
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 45 of 57 PageID #: 44603




  is concerning, and the Monitor encourages the City to continue its efforts to develop an

  alternative approach. Plaintiffs-Intervenors have also continued to advocate for the resumption

  of firehouse inspections and expressed their understanding that these inspections contribute to a

  professional and welcoming firehouse climate. At the January 13, 2021 status conference, the

  Court noted that in-person inspections should resume as soon as it is safe to conduct them.

                  2.      Review and Recommendations Regarding Investigations

          The Monitor has continued to assess and offer comments on EEO investigations

  identified by the City as requiring substantial investigative activity in fire suppression matters. 20

  Monitor’s Thirtieth Periodic Report at 51 & n.32. Over the past several months, partly in

  response to a series of troubling incidents and social media posts by FDNY members relating to

  the death of George Floyd and subsequent protests, the Monitor has intensified its efforts to

  ensure that EEO matters are investigated thoroughly and promptly – receiving weekly phone

  updates from the City regarding ongoing investigations, reviewing final memos and complete

  files from several completed investigations, and offering comments on an ongoing basis in the

  weekly calls. Based on its review of recent investigative materials, on the regular updates

  obtained from the City, and on related consultations with experts, the Monitor has assembled a

  compilation of best practices, focusing on the investigation of social media violations, which it

  has provided to the City. As discussed in detail in prior reports, the investigation of social-

  media-based violations is both particularly challenging and particularly important in the current

  20
    In an initial, retrospective production of multiple cases, provided in 2017, and more recently in
  response to a December 12, 2018 request and an April 8, 2020 reminder, the City has also provided the
  Monitor with some full investigative files in addition to intake and closing documents. A summary of the
  City’s productions of EEO case materials appeared in the Monitor’s Twenty-Seventh Periodic Report at
  39-41. The Monitor’s comments are not intended to prescribe outcomes in individual cases, as the
  Modified Remedial Order does not provide for such relief.




                                                    42
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 46 of 57 PageID #: 44604




  environment, given the considerable potential for social media conduct to undermine EEO

  climate. The list is intended to serve as a supplement to the guidance contained in the existing

  FDNY EEO Investigation Manual and as part of the Monitor’s more general ongoing review and

  comment on EEO investigative practices.

            The City also has developed some materials in response to recommendations the Monitor

  offered in October 2019. 21 The recommendations targeted the need for more consistent and

  rigorous analysis of mixed-motive cases, for more systematic analyses of witness credibility, and

  for improvements in identifying potential violations and sources of evidence. Monitor’s Twenty-

  Ninth Periodic Report at 65. As previously discussed in detail, the Monitor proposed that the

  EEO Office provide investigators with supplementary training in key areas and that it provide

  additional forms and guidelines to ensure thoroughness and consistency in the gathering and

  weighing of evidence and in memorializing investigative findings. Id.

            On October 22, 2020, after a series of follow-up communications and requests from the

  Monitor, the City provided the Monitor with a set of new and revised investigator training

  materials on key topics, along with forms and instructions intended to implement the Monitor’s

  recommendations. 22 The new training materials and forms generally appear to provide

  appropriate guidance, and the Monitor has sent the City some further suggestions. 23



  21
    The Monitor memorialized these recommendations in a memorandum to the City on December 11,
  2019, which was provided to the other Parties on January 24, 2020.
  22
       The materials were provided to the Monitor but not to the other Parties.
  23
    During the COVID-19 emergency, the Monitor suspended the process of contacting a selection of
  complainants to gather information regarding their experiences with the EEO Office, as discussed in
  previous reports. See Monitor’s Twenty-Fourth Periodic Report at 37. The Monitor intends to renew that
  process as soon as circumstances permit.




                                                        43
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 47 of 57 PageID #: 44605




          Since the increase in EEO investigator staffing in mid-2018, both the duration and the

  substantive quality of investigations have shown some signs of improvement. However, among

  cases initiated in 2019 and 2020 (at least among the substantial investigations from which the

  City has provided materials), a significant percentage continued to exceed the presumptive 90-

  day limit – though some delays in 2020 were likely exacerbated because of the pandemic, which

  prevented in-person witness interviews and compelled the EEO Office to develop alternative

  approaches. The Monitor also continues to note some deficiencies and inconsistencies in

  investigative practices – including failures to identify and investigate all aspects of EEO

  violations (for example, where a single communication could constitute harassment based on

  multiple protected classifications), and failures to follow-up on all relevant allegations and leads

  that arise in the course of an investigation. For these reasons, because the number of substantial

  investigations each year is small, 24 and because the COVID-19 pandemic impeded the progress

  of some investigations in 2020 (potentially skewing any assessment of case duration), further

  scrutiny is needed to confirm whether favorable trends will continue and whether the City’s

  implementation of the Monitor’s recommendations will have the desired effects.

                  3.      Monitor Report on EEO Investigations

          The Monitor has continued work on its report on FDNY EEO investigations, pursuant to

  the Court’s order. 25 As stated in the Monitor’s previous reports, in consultation with the Court,

  24
    The City provided the Monitor with materials from eleven cases initiated in 2019 and from 8 initiated
  in 2020.
  25
     Pursuant to the Court’s November 17, 2017 Order, the report covers the FDNY EEO Office, its
  staffing, its investigative procedures, and its performance in the completion of EEO investigations – with
  a particular focus on the duration of investigations as measured against the presumptive 90-day time limit
  for investigations set forth in the City’s EEO guidelines and the FDNY’s own EEO Policy. In relevant
  part, the Court’s Order stated as follows:




                                                      44
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 48 of 57 PageID #: 44606




  the Monitor has postponed filing the report to observe and account for the effect of increased

  staffing and revised practices on the conduct and duration of EEO investigations – requesting

  and receiving a series of updated data sets from the City, and providing a series of drafts of the

  report (including recommendations) to the City and the other Parties. On January 25, 2021, the

  City provided the Monitor with its most recent set of updated and supplemented responses to a

  series of requests for information relevant to the report, which the Monitor has begun to analyze.

                  4.      EEO Database

          As previously reported, the City has advised the Monitor that it has made several

  modifications to the FDNY EEO investigations database, addressing some longstanding Monitor

  recommendations. Monitor’s Thirtieth Periodic Report at 55-56; Monitor’s Thirty-First Periodic

  Report at 43-44. 26 As described by the City, the modifications include new fields for a range of

  interim actions and for some specific types of potential violations. The Monitor has not yet had

  an opportunity to review these changes or to verify that the City has the capacity to effectively

  track and connect (with the database or otherwise) all the findings and remedial actions




          The court monitor is respectfully DIRECTED to provide the court with a report on the New York
          City Fire Department’s Equal Employment Opportunity (“EEO”) Office. This report should
          address, in particular, (1) how the EEO Office investigates and resolves complaints; (2) how the
          staffing of the office has changed over time; and (3) the speed with which the office investigates
          and resolves complaints.

  In addition to the topics specified in the Court’s November 17, 2017 Order, the report includes a
  discussion of data produced by the City, in response to the Court’s direction at the March 13, 2018 status
  conference, showing the rate at which complainants and respondents in EEO investigations have been
  reassigned to desk duty, and the duration of those assignments.
  26
    Detailed accounts of the development of the database, its features, previous modifications, and related
  communications appear in previous reports. See, e.g., Monitor’s Twenty-Ninth Periodic Report at 62-64;
  Monitor’s Twenty-Seventh Periodic Report at 36-38; Monitor’s Twenty-Sixth Periodic Report at 40;
  Monitor’s Twenty-Fourth Periodic Report at 36-37.




                                                      45
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 49 of 57 PageID #: 44607




  associated with a given matter, including those generated by BITs 27 and other units in addition to

  the EEO Office; the mechanisms for tracking EEO Office input in performance evaluations; or

  systems for cross-referencing inspections and evaluations with other EEO activities (such as

  targeted messaging and training) in a given workplace. Monitor’s Twenty-Ninth Periodic Report

  at 63-64. The Monitor has asked the City to offer a suitable demonstration of the database with

  the new features as soon as practicable.

  IV.      Medical Exam-Related Issues

           As noted in the Monitor’s Twenty-Eighth Periodic Report, the City has reported that the

  Medical Exam, administered by the City’s Bureau of Health Services (“BHS”), was the step in

  the hiring process with the highest Exam 2000 disqualification rate. Id. at 46. The Medical

  Exam also had a disparate impact adverse to Black and Hispanic Exam 2000 candidates. Id. at

  45-46.

           A.     Stairmill Test

           The stairmill test component of the Medical Exam is meant to ensure that candidates

  possess sufficient cardiopulmonary fitness to perform safely as firefighters.

                  1.      Validation Study and Technical Report

           After Plaintiffs-Intervenors challenged the stairmill component of the FDNY medical

  screening as a source of unlawful disparate impact, the City hired PSI, an outside vendor, to

  evaluate the test. In October 2020, PSI circulated the final version of its validation report,

  entitled “Development and Validation of a Bureau of Health Services Stairmill Test for FDNY

  27
    The Bureau of Investigations and Trials, the Department’s disciplinary unit, prepares charges, conducts
  investigations, and prosecutes disciplinary cases for violations of Department policy including hazing and
  workplace violence. It also imposes discipline in EEO cases investigated by the EEO Office and thus
  cooperates with the EEO Office in enforcing EEO policies within the Department.




                                                     46
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 50 of 57 PageID #: 44608




  Entry-level Firefighters,” on October 12, 2020. The Monitor has previously reported on the

  process that led to the report. Monitor’s Twenty-Eighth Periodic Report at 50-54. BHS has been

  using the new stairmill test since October 17, 2019. It is similar in many respects, though not

  identical, to the stairmill test protocol historically used by BHS – with the most significant

  change being that BHS no longer uses heart rate as a criterion for qualification.

          On January 8, 2021, the United States wrote a letter to the City noting its position that the

  study cannot be considered a validation of the new test as applied to open-competitive

  candidates. The United States relied for its position on study limitations that PSI acknowledged

  in its report, with the primary limitation noted by the United States being the study’s reliance on

  EMS promotional candidates. 28

          The United States again confirmed its position – with which the Monitor and the other

  Parties agree – that there is no objection to the City’s use of the new stairmill test in medical

  screening. However, the Monitor, United States, and Plaintiffs-Intervenors have emphasized that

  the City must continue to track and analyze the results of the new stairmill protocol in the

  ongoing screening of Exam 7001 candidates, to promptly identify and address any disparate

  impact that may emerge against Black and/or Hispanic candidates.




  28
    The United States cited the following facts about the study as the bases for its position: the use of
  promotional instead of open competitive candidates; the small racial and ethnic subgroup sample sizes;
  ongoing statistically significant disparate impact found against Black candidates processed last on the
  Exam 2000 eligibility list when their Stairmill results were re-analyzed with the heart rate criterion
  removed as a disqualifying factor; and the potential differences in Stairmill results between candidates
  processed last on an eligibility list (i.e. candidates from the Exam 2000 list whose results were re-
  analyzed) and candidates processed from the top of an eligibility list (i.e. Exam 7501 promotional
  candidates).




                                                      47
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 51 of 57 PageID #: 44609




                  2.      Retesting of Certain Candidates

          As noted in earlier reports, the City has also provided the opportunity for certain Exam

  7001 candidates who took the old stairmill test to be tested again using the new test. Some of

  that retesting took place before the pandemic, and retesting will continue once candidates can

  again be seen at BHS. Candidates who may avail themselves of this retesting option fall into one

  of the following categories: (1) those who failed to return for follow-up stairmill testing after

  being reserved by the old stairmill test; (2) those who were disqualified for failure to appear or to

  produce documents after being reserved by the old stairmill test (there are two candidates in this

  category); and (3) those who declined after being reserved by the old stairmill test and who have

  not yet restored themselves to the civil service list for Exam 7001 (there are 24 candidates in this

  category). The City reported on the interim results of its retesting progress on January 5, 2021. 29

  As of that time, of the 92 candidates reserved on the old stairmill test, at least 42% had been

  retested, and 92% of these had passed. The 92 candidates are currently in various status

  categories, including, inter alia, some who have been appointed, some who will be called for

  further processing for the May 2021 class, some who may be called for later classes (if the City

  reaches their list numbers), some who have temporarily declined, and some who were

  disqualified for certain reasons not related to the stairmill test.

          As mentioned above, because of the pandemic and the cancellation of Academy classes

  for which candidates were being processed, virtually all of the candidates considered for

  retesting will have to take the whole Medical Exam again, including the new stairmill test.



  29
    On January 21, 2021 the City circulated a small update with respect to one candidate; that update did
  not alter the information provided here.




                                                     48
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 52 of 57 PageID #: 44610




         B.      Medical Exam Attrition Mitigation

         As reported in the Monitor’s Twenty-Ninth Periodic Report (at 69), in its December 27,

  2019 report “Fire Department of New York City: Metrics to Assess Applicant Attrition From

  the Hiring Process For Exam 7001” (the “December 2019 Report”), the City provided medical

  testing data for the first groups of Exam 7001 candidates, as of November 12, 2019. The

  December 2019 report reflects that the Exam 7001 Medical Exam voluntary attrition rate

  continued to be higher for Black candidates than for white candidates, and that the rate at which

  candidates remained pending – i.e., without a final medical result – was also higher for Black

  and Hispanic candidates than for white candidates (45%, 41.8%, and 35%, respectively).

  Monitor’s Twenty-Ninth Periodic Report at 71.

         The December 2019 Report provided data for the Medical Exam overall, and separately

  for physical testing and psychological testing. As of November 12, 2019, the report showed that

  there was statistically significant disparate impact in the Medical Exam qualification rate:

  physical testing had a disparate impact against Black candidates, and psychological testing had a

  disparate impact against Hispanic candidates. As previously reported, had the City not removed

  pending candidates from its calculations, the analysis would have shown that, as of November

  12, 2019, Black candidates were qualified at only 79% of the rate at which white candidates had

  been qualified, and Hispanic candidates were qualified at 84% of the rate for white candidates.

  Monitor’s Twenty-Ninth Periodic Report at 71.

         The City has not provided data showing which specific Medical Exam disqualification

  reasons were responsible for the disparate impact the City reported as of November 12, 2019.

  The Electronic Medical Record database developed as a part of the Monitorship should permit

  such an analysis; and the Monitor expects that such analysis will occur, once the City’s data

  analysis resources are not devoted nearly exclusively to pandemic-related issues.


                                                  49
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 53 of 57 PageID #: 44611




         The City has indicated its belief that the new stairmill test – which was implemented only

  one month before the end of the time period covered by the December 2019 Report – will reduce

  or eliminate disparate impact in the Medical Exam among candidates tested after October 2019.

  The City has not provided data to the Monitor, however, to show that the disparate impact

  observed was caused entirely by the old stairmill protocol. An analysis by disqualification

  reason must be undertaken as soon as the City’s analytic resources are no longer fully occupied

  with COVID-related tasks, and should be included in all future attrition analyses. In addition,

  the Monitor and the Parties will continue to review Exam 7001 stairmill qualification data,

  including the data for retesting candidates, to determine whether there is continuing disparate

  impact in this component of the Medical Exam.

         It has always been crucial for the City to focus on reducing the voluntary attrition of non-

  traditional candidates from the Medical Exam and on helping such candidates move from

  pending status to qualified status. But this requirement has taken on even greater importance

  now, as the effects of the pandemic have fallen and continue to fall disproportionately on Black

  and Hispanic communities. Tailored and flexible strategies and policies will need to be

  implemented to account for this disproportionate hardship, and the City must do all it can to

  mitigate any negative impact of the Medical Exam on Black and Hispanic representation in

  Academy classes. Several of the Monitor’s recommendations relating to the City’s resumption

  of candidate processing (discussed in Part II above) are intended to address this need.

         The Monitor has asked the City to track pandemic-related attrition data in the hiring

  process, and such data may prove particularly relevant with respect to the Medical Exam. The

  Monitor’s purpose in requesting such tracking is to permit meaningful comparison of prior

  candidate processing cycles with processing that occurs during the pandemic.




                                                  50
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 54 of 57 PageID #: 44612




         C.      Medical Exam Messaging

         As described in Part II.B.1, the City has continued its efforts to help candidates maintain

  their physical fitness in anticipation of the Medical Exam. In addition to initiatives described

  above, City messaging and resources include an instructional video about the stairmill test, a

  document outlining all the steps of the Medical Exam, and Medical Exam FAQs, all posted

  online. Before the pandemic, the City was also finalizing scripts for two further Medical Exam

  instructional videos (one for the Pulmonary Function Test and one for the Medical Exam

  overall), for which the Monitor and the other Parties had provided input.

         For candidates being called for processing in anticipation of the May 2021 Academy

  class, including those who are retesting pursuant to the new stairmill protocol and whose list

  numbers are below 1800, the City has edited the notice advising candidates of their Medical

  Exam appointments to highlight the need to maintain fitness and informing them of changes to

  the stairmill test. The City is also providing information about virus-related precautions the City

  is undertaking, and those it expects candidates to undertake, during Medical Exam visits.

           The United States has asked the City to communicate separately, on an individualized

  basis, with the limited number of reserved candidates described in Part IV.A.2 above. The

  United States’ concern is that this group may ignore general communications and lose fitness

  before they receive the medical notice advising them about the opportunity to take the new

  stairmill test because of the deterrent effect that may have resulted from the candidates’ failure of

  the old stairmill test, given their lack of awareness of the new stairmill test. The United States

  has requested that the City engage in targeted messaging that informs these reserved candidates

  that (1) if they return to or continue in the firefighter selection process, they will be tested with

  the new stairmill protocol implemented since they last took the test; (2) the new test does not

  include heart rate as a passing criterion; (3) FAQs and a new video about taking the new stairmill


                                                    51
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 55 of 57 PageID #: 44613




  test are available; and (4) various other methods are also available (including calling the City

  directly) for getting more information or answers to questions. The City has agreed to such

  individualized messaging for reserved candidates who: (1) were disqualified for failing to show

  or produce documents after being reserved on the stairmill test; or (2) declined after being

  reserved by the old stairmill test and who have not yet restored themselves to the list. For the

  remainder of the reserved candidates who have not otherwise been disqualified, the City believes

  that adequate notification will occur through these candidates’ general access to the Candidate

  Portal and the JoinFDNY website, and that they will be provided with more specific information

  when it is closer to the time for their Medical Examination. The United States and the City are

  still discussing whether they can reach agreement on whether and how the remaining reserved

  candidates will receive targeted messaging related to the new stairmill test.

  V.      Character Screening by the CID and PRB

          The Parties and the Monitor, with their expert consultants, have continued to consider the

  character review portion of the FDNY’s hiring process, its impact on hiring from different

  demographic groups, and whether further reforms may be required to address disparities in

  outcomes. 30 Since the last periodic report, the Monitor’s work has continued to focus on

  identifying and refining the analyses that should be conducted to assess the impact of the


  30
    As previously reported in detail, beginning in 2012, in consultation with the Monitor and the other
  Parties, the City issued a series of guidelines for the CID and PRB; additional modifications to the
  guidelines were issued in mid-2016. Monitor’s Sixteenth Periodic Report (Dkt. # 1694) at 29-31;
  Monitor’s Seventeenth Periodic Report (Dkt. # 1714) at 29-30. As noted in prior periodic reports, the
  revisions were agreed upon by the Parties with the understanding that they might be subject to additional
  changes based on further analysis. Id. at 30. The City has implemented some procedural changes in the
  character review process since the 2016 revisions, along with minor changes in the criteria for PRB
  referral, Monitor’s Twenty-Ninth Periodic Report at 74, 78; but it has declined to make further changes
  recommended by the Monitor. Id. at 78.




                                                     52
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 56 of 57 PageID #: 44614




  character review process and evaluate intergroup disparities in candidate outcomes and attrition.

  On January 5, 2021, the Monitor circulated a memorandum to the Parties summarizing

  proposals, outstanding issues, and questions relating to the analyses of the character review

  process. The Monitor plans to convene a call with the Parties to discuss and resolve remaining

  disagreements regarding the appropriate endpoints, available data, and possible methods for

  conducting the analyses. In particular, as previously discussed, the City contends that

  disqualification is the only cognizable form of adverse impact produced by the character review

  process. The Monitor’s memorandum discussed the need to examine other aspects of the hiring

  process, such as differences, if any, in rates of unconditional hiring and hiring with extended

  probation. Monitor’s Twenty-Ninth Periodic Report at 77; Monitor’s Thirtieth Periodic Report

  at 61-62. 31 The Monitor also believes that the evaluation of the character review process should

  include analyses of its effect on delays in processing and candidate attrition, as proposed by

  Plaintiffs-Intervenors, which is one of the topics discussed in the January 5, 2021 memo.

          The Monitor has asked the City to propose dates and times for the call as soon as relevant

  personnel become available.

  VI.     Firefighter Exam

          Pursuant to Paragraph 7 of the Modified Remedial Order, the Monitor is charged with

  overseeing the computer-based test (“CBT”) for the position of entry-level firefighter.

  Consistent with the provisions of the Modified Remedial Order, the City and its testing

  consultant PSI have continued to work in coordination with the Monitor, the other Parties, and
  31
    Also as discussed in previous reports, the Monitor’s position is based in part on indications from
  analyses of outcomes for Exam 2000 candidates and for those Exam 7001 candidates who have
  completed the character review process to date. See Monitor’s Thirtieth Periodic Report at 62; Monitor’s
  Twenty-Ninth Periodic Report at 74-75; Monitor’s Twenty-Fifth Periodic Report (Dkt. # 1877) at 59-60.




                                                     53
Case 1:07-cv-02067-NGG Document 2004 Filed 02/01/21 Page 57 of 57 PageID #: 44615




  their respective experts to analyze and report on the examination process. The Monitor

  continues to be assisted by its testing expert, Dr. Shane Pittman.

           The Exam 7001 scores were released on June 13, 2018. The City established the Exam

  7001 list on February 27, 2019, and the first class drawn from the list entered the Academy on

  May 13, 2019.

  VII.     Additional Issues

           On an ongoing basis, the Parties and the Monitor consider a range of issues and perform

  an array of additional tasks relating to enforcement of the Modified Remedial Order. During the

  period covered by this report, these activities have included the following:

           •       Discussions regarding individual candidates who are or claim to be entitled to
                   relief under the Court’s Orders, including their interactions with the FDNY,
                   documents they have received, and their rights and remedies;

           •       Addressing questions and disagreements among the Parties regarding the status of
                   specific candidates and other issues that are not addressed elsewhere in this report
                   and that fall within the Modified Remedial Order or Disparate Treatment
                   Settlement;

           •       Frequent calls, meetings, and correspondence with the Parties regarding the full
                   range of issues related to implementation of and compliance with the Modified
                   Remedial Order; and

           •       Performing the remaining duties of the Special Master appointed by the Court in
                   its Order filed May 22, 2012 (Dkt. # 883). The Court assigned these duties to the
                   Monitor in an order dated August 17, 2016.

  Dated:       February 1, 2021
               New York, New York


                                                                             /s/
                                                                        Mark S. Cohen




                                                    54
